     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 1 of 11



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   STEPHANIE N. IHLER
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     (702) 388-6336
 5   Stephanie.Ihler@usdoj.gov

 6   Attorneys for United States of America

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8                                            -oOo-
 9    UNITED STATES OF AMERICA,                              Case No: 2:20-mj-00464-BNW
10                             Plaintiff,                    SUPPLEMENT TO
                                                             GOVERNMENT’S EMERGENCY
11                 vs.                                       MOTION FOR DISTRICT COURT
                                                             REVIEW OF MAGISTRATE’S
12    TYREE WALKER and                                       ORDER TO RELEASE
                                                             DEFENDANTS WALKER AND
13    RICARDO DENSMORE,                                      DENSMORE ( ECF Nos. 6, 9, and 11)
14                           Defendants.
15          The United States of America, by and through the undersigned, submits this supplement
16
     in support of the government’s Motion for District Judge Review of Magistrate Judge's Release
17
     of Defendants Walker and Densmore, and in response to the Defendant’s Emergency Motion
18
     for Immediate Release. ECF Nos. 6, 9, and 11. For the reasons set forth below, the government
19
     respectfully requests that the District Court review the Magistrate’s order for release under
20
     United States Code 3145(a). The government further requests that the District Court revoke the
21
     order of release and enter an order detaining the defendants, as the evidence demonstrates that
22
     the defendants present a significant risk of danger to the community and a serious risk of flight.
23

24


                                                     1
     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 2 of 11



 1                        I.     FACTS SURROUNDING THE INSTANT CASE

 2          The offense charged in the complaint occurred just after midnight on May 31, 2020. Las

 3   Vegas Metropolitan police officers had parked police patrol units in the area of East Carson and

 4   South 9th Street, which is a mixed residential and business area. Police were in the area due to

 5   the protests relating to the death of George Floyd. Seeing the parked unattended patrol units,

 6   the defendants poured a flammable liquid, believed to be gasoline, from a red gas can into the

 7   broken or missing window of one of the patrol units, used a butane lighter and a white

 8   unidentified object to ignite the liquid, then threw the gas can with additional flammable liquid

 9   into the police car, causing a conflagration that required the Fire Department to suppress and

10   extinguish it, causing a risk of explosion and irreparable damage to the vehicle. The defendants

11   videoed themselves in the act of setting the fire and posted it to social media. See Exhibit 1 1.

12          Exhibit 1 (the video) shows that defendant Walker poured liquid from the red gas can

13   onto a white object. The defendants can be heard discussing pouring the liquid directly on the

14   patrol vehicles. Walker approached the patrol vehicle, where he was joined by Haynes who

15   was carrying the gas can. The video shows that Walker ignited the white object using a butane

16   lighter through a broken or missing front passenger side window.

17          Walker stood next to Haynes while Haynes then poured liquid from the gas can through

18   the broken window into the vehicle. Walker dropped the white object, which was on fire, into

19   the patrol vehicle. Haynes dropped the gas can inside the patrol vehicle. As the fire ignited, the

20   sound of an approaching police siren can be heard. The defendants fled on foot as the video

21   immediately ends. Defendant Densmore was the individual videoing these acts.

22

23
     1
      The government will be submitting a manual filing of Exhibit 1 & Exhibit 2 on Monday, June
24   8, 2020, but due to the impending hearing, the government emailed the court clerk and defense
     counsel copies of the video.


                                                       2
     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 3 of 11



 1           Upon arrest and post-Miranda, on June 3, 2020, each defendant was interviewed and

 2   admitted setting the police vehicle on fire.

 3                            II.     RELEVANT PROCEDURAL HISTORY

 4          On June 4, 2020, the government filed a complaint against defendants Tyree Walker

 5   (“Walker”), Devarian Haynes (“Haynes”), and Ricardo Densmore (“Densmore), charging all

 6   defendants with one count of Conspiracy to Commit Arson, in violation of 18 U.S. C. § 844(n)

 7   and Arson, in violation of 18 U.S.C. §§ 844(i) and 2. See ECF No. 1. All defendants made their

 8   initial appearances on the complaint on June 5, 2020.

 9          At the detention hearing, Pre-Trial Services recommended detention for defendants

10   Walker and Densmore as both a flight risk and danger noting that based on the lack

11   information it was able to gather, there was no condition or combination of conditions that

12   could ensure the safety of the community or that the defendants would appear for further

13   proceedings. The pre-trial services report stated that the recommendation to detain was based

14   in part on “unresolved concerns about the inability to verify” any of the defendants’

15   information.

16          The government requested the defendants’ detention as a risk of flight and a danger to

17   the community. 2 The government based its argument on the serious nature and circumstances

18   of the offenses charged including the potential penalties, the overwhelming weight of the

19   evidence, the history and characteristics of the defendants including the lack of Pre-Trial

20   Service’s ability to verify where defendants would reside, and danger to the community if they

21   were released. Defendants Densmore and Walker requested release with conditions, each

22

23
     2
      The Government based its argument under 18 U.S.C. § 3142(e)(3)(E). However during the
     hearing, the fact that the Arson charge gives rise to a rebuttable presumption for detention was
24   not addressed by the parties or the Magistrate Judge. See 18 U.S.C. §§ 3142(e)(3)(C),
     2332b(g)(5)(B).


                                                     3
     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 4 of 11



 1   arguing significant community ties and that conditions could be fashioned to mitigate danger

 2   to the community or risk of flight.

 3          Defendant Haynes requested a continuance until Monday, June 8, 2020; his bail status

 4   is therefore not the subject of this motion. With regard to defendants Walker and Densmore,

 5   Magistrate Judge Weksler found that the government had not met its burden to establish that

 6   Walker or Densmore posed a risk of flight or danger to the community. Magistrate Judge

 7   Weksler stated that the charges were very serious offenses with a lengthy potential penalty, and

 8   that the weight of the evidence was strong and favored the government (citing the video of the

 9   events and the defendants’ confessions). The Magistrate also noted Densmore’s previous

10   failures to appear in 2014, 2016, and 2018, however, she also noted that he had strong family

11   ties. Additionally, the Magistrate discussed the potential danger posed by Defendants’

12   release, she stating that although the defendants presented a serious risk of danger during the

13   underlying offense, the incident needed to be looked at “in context” of the protest. The

14   Magistrate stated that that the charged offenses “existed within specific set of circumstances,”

15   and when considering the offense within that context, she determined that the defendants did

16   not pose a risk of future danger to the community. The Magistrate then held that conditions

17   could be fashioned to ensure the safety of the community, found that the defendants Walker

18   and Densmore are not a flight risk, and ordered their release with conditions. The government

19   announced its intent to seek review of the release orders under 18 United States Code Section

20   3145(a), and requested the court stay its release order so that the government could seek review

21   by the District Court. The Magistrate denied the government’s request, saying that there was

22   no authority for the request.

23          The government immediately filed an Emergency Motion to Stay the court’s decision.

24   (ECF No. 6). This Court granted the government’s motion for a stay and ordered Defendants


                                                     4
     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 5 of 11



 1   Walker and Desmore to be detained pending this Court’s review. (ECF No. 7).

 2           On June 6, 2020, Attorneys for Defendants Walker and Densmore filed an Emergency

 3   Motion for Immediate Release. 3 (ECF No. 9 and 11.)

 4                                      III.   LEGAL STANDARD

 5          Upon appeal under 18 U.S.C. § 3145(a), the District Court with original jurisdiction

 6   over the charged offense has jurisdiction to review a Magistrate Judge’s release de novo, with no

 7   deference to the Magistrate Judge’s decision. United States v. Koenig, 912 F.2d 1190, 1191 (9th

 8   Cir. 1990); see also United States v. King, 849 F.2d 485, 491 (11th Cir. 1988); United States v.

 9   Maull, 773 F.2d 1479, 1481 (8th Cir. 1985) (en banc); United States v. Leon, 766 F.2d 77, 80 (2d

10   Cir. 1985). The District Court may also hear additional evidence and argument if it so

11   chooses. Id.

12          On a motion for pretrial detention, the government bears the burden of showing that the

13   defendant is either a danger to the community by clear and convincing evidence or that

14   defendant is a risk of flight by a preponderance of the evidence. United States v. Motamedi, 767

15   F.2d 1403, 406-07 (9th Cir. 1985).
16          The Bail Reform Act lists the following factors to be considered in the detention
17   analysis: (1) the nature and circumstances of the offenses charged; (2) the weight of the
18   evidence against the defendant; (3) the history and characteristics of the defendant; and (4) the
19   nature and seriousness of the danger to any person or the community that would be posed by
20   the defendant’s release. See 18 U.S.C. § 3142(g).The charged offense of Arson, 18 U.S.C. §
21   844(i), is among the enumerated offenses that carry a presumption that no condition or
22

23
     3
      The Court has addressed the authority for a district court to stay a release order pending
24   review under 18 U.S.C. Section 3145. See ECF No. 10. .


                                                       5
     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 6 of 11



 1   combination of conditions will be sufficient to permit a defendant to be released on bond, see 18

 2   U.S.C. §§ 3142(e)(3)(C), 2332b(g)(5)(B), and therefore gives rise to a presumption of detention.

 3   This presumption may be rebutted by the defendant, provided the defendant is able to present

 4   evidence that he is neither a danger nor a risk of flight. See United States v. Mercedes, 254 F.3d

 5   433, 436 (2d Cir. 2001). Even upon such a showing, however, the presumption in favor of

 6   detention “does not disappear entirely, but remains a factor to be considered among those

 7   weighed[,]” id., because it “reflects Congress’s substantive judgment that particular classes of

 8   offenders should ordinarily be detained prior to trial” and “represents Congressional findings

 9   that certain offenders . . . are likely to continue to engage in criminal conduct undeterred either

10   by the pendency of charges against them or by the imposition of monetary bond or other release

11   conditions.” United States v. Stone, 608 F3d 939, 945-946 (6th Cir. 2010) (internal quotation

12   marks and citation omitted) (ellipsis in original).

13                                          IV.    ARGUMENT

14          The factors to be considered in the detention analysis show that defendants Walker and

15   Densmore present a severe and ongoing danger to the community and a serious risk of flight if

16   released on bond. Because the law presumes that there is no set of conditions that will

17   reasonably assure the defendants’ appearance or the safety of the community, the government

18   requests the defendants be detained as a danger and a flight risk pending trial.
19          a. Nature and Circumstances of the Offenses Charged and Weight of the Evidence.
20          In listing the “nature and circumstances of the offense charged” as a criterion in the
21   detention analysis, the Bail Reform Act specifically provides that the Court is to consider
22   whether the crime charged is, among others, a crime of violence, a Federal crime of terrorism,
23   or a crime involving an explosive or destructive device. See 18 U.S.C. § 3142(g)(1).
24          Indeed, Congress recognized the seriousness of the charged offense by specifically


                                                       6
     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 7 of 11



 1   enumerating 18 U.S.C. § 844(i) among those offenses that carry a presumption that no

 2   condition or combination of conditions will be sufficient to permit a defendant to be released on

 3   bond. Specifically, Section 844(i), which carries a maximum term of 20 years imprisonment, is

 4   “an offense listed in section 2332b(g)(5)(B) of title 18, United States Code, for which a

 5   maximum term of imprisonment of 10 years or more is prescribed,” see 18 U.S.C. §

 6   3142(e)(3)(C), and therefore gives rise to a presumption of detention.

 7          The defendants face a mandatory minimum sentence of five years’ imprisonment and up

 8   to 20 years’ imprisonment. The prospect of a lengthy term of incarceration may reasonably

 9   incentivize the defendants to flee and thus establishes the defendants’ status as a serious risk of

10   flight. United States v. Dodge, 846 F. Supp. 181, 184- 85 (D. Conn. 1994) (possibility of a “severe

11   sentence” heightens the risk of flight).

12          With regard to the nature of the offense, Arson is a dangerous crime—particularly when

13   a fire is set during protest. It is dangerous not only the first responders, but also to peaceful

14   protesters and innocent bystanders, businesses, and residences in the area. In this case, the

15   defendants set fire to a police car, apparently without regard to potentially igniting the car’s gas

16   tank or any ammunition in the vehicle, causing even more destruction and requiring additional

17   first responders to navigate their way through an already chaotic scene.

18          The weight of the evidence in this case is overwhelming. The defendants recorded

19   themselves laughing and setting fire to the LVMPD vehicle. Moreover, all three defendants

20   made post-Miranda confessions. Although weight of the evidence is not accorded as much

21   weight in this analysis, 18 U.S.C. § 3142(g) nevertheless requires the Court to consider the

22   nature of the offense and evidence of guilt, and may be considered in relation to the likelihood

23   that defendants will pose a danger to the community if released. See Motamedi, 767 F.2d at 1408

24   (9th Cir. 1985); cf. United States v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986) (“[e]vidence of guilt


                                                       7
     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 8 of 11



 1   is relevant only in terms of the likelihood that the person will fail to appear or will pose a

 2   danger to the community”).

 3          The fact that defendants participated on video in an arson to which both confessed, and

 4   the severity of the punishment they face if convicted, cause this factor to weigh heavily in favor

 5   of detention.

 6          b. Defendants’ History and Characteristics

 7                   1. Defendant Desmore

 8          With regard to Densmore, the government addressed his criminal history and prior

 9   failures to appear to support risk of flight. Specifically, that Densmore had been convicted of

10   Domestic Assault and Battery in 2019 for beating a female victim with an aluminum pole; had

11   been arrested for contempt of court; and had prior failures to appear in 2014, 2016, and 2018.

12   Also supporting detention was that the pretrial services report indicated that Pretrial was

13   unable to verify information as to Densmore’s background or residential history, employment

14   or financial history, or his prior physical and mental health.

15          At the detention hearing, Desmore presented the name of a “friend” he could reside

16   with. The court took a short recess for Pre-trial Services to contact this individual. Pre-trial

17   Services then informed the court that they spoke with the female friend and confirmed that she

18   said that Desmore could reside there. No other vetting of the residence or the friend was done.

19   The Magistrate Judge then immediately ordered defendant Desmore released to this friend.

20          The government objects to releasing a defendant without any vetting of the person with

21   whom the defendant is to reside. While the hour was late, it continues to be the government’s
22   position that the “friend” was not shown to be an appropriate third party custody that would
23   ensure the defendant is not a danger or a flight risk.
24


                                                       8
     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 9 of 11



 1                    2. Defendant Walker

 2            Walker told Pretrial Services that he could stay with his half-brother (with whom he was

 3   purportedly living), but that individual was not willing to verify any of Walker’s information or

 4   that Walker could return to the half-brother’s residence 4. Walker claimed to be employed at a

 5   gas station and would be able to return working there if released. When Pre-Trial Services

 6   contacted the business manager, he confirmed that Walker had worked there, but was already

 7   on his last chance prior to the underlying offense, and would not be able to return working

 8   there.

 9            In support of release, Defendant Walker had an individual claiming to be his mother

10   testify telephonically during the detention hearing, who stated that Walker could reside with his

11   uncle if released. Walker’s mother was unable to provide the uncle’s exact address, but Walker

12   spoke up and stated it was 1212 Poniac Ave. At no time was the uncle’s name and contact

13   information provided so that the Court or Pre-Trial Services could confirm from the uncle that

14   he was willing to let Defendant Walker reside with him. Nor was pre-trial able to vet the

15   uncle’s residence and personal characteristics to confirm that he would qualify to be a third

16   party custodian.

17            Despite the lack of the aforementioned crucial information, the Magistrate ordered

18   Walker “released to Uncle.” While defense counsel claims in her motion that she has verified

19   her client’s community ties and the residence, the record as it stands is devoid of evidence that

20   this living arrangement with an uncle who has in no way been vetted by Pretrial Services will

21   serve to ensure the safety of community or mitigate risk of flight.

22
     4
      The government conducted a search warrant at a residence where defendant Walker stated he was living. However, the
23   roommate who presented himself to law enforcement indicated that he and not Walker was the lessee, and that Walker
     was not on the lease. He further did not identify himself as having any relationship to Walker. Additionally, when the
24   roommate learned that Walker had a firearm at the residence, he told police that he (the roommate) could not reside
     where there was a firearm. He gave no further explanation.


                                                               9
     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 10 of 11



 1          c. Nature and Seriousness of the Danger to Any Person or the Community that
               Would be Posed by the Person’s Release
 2
            The defendants pose a severe and ongoing risk to the community. The actions of the
 3
     defendants were not confined to an isolated incident. A second video recording demonstrates
 4
     that the Defendants continued to repeatedly cause damage to LVMPD vehicles at least three
 5
     different times on the night of the offense. See Exhibit 2. First they stood on the car, then they
 6
     bashed in a windshield and window of the police vehicle (or so they joked), then in the last
 7
     incident the defendants chose to destroy the vehicle completely by lighting it on fire. Even more
 8
     concerning than just the number of incidents, is the defendants’ escalation of violence with each
 9
     offense. The defendants became gradually emboldened. Amid the ongoing social unrest in Las
10
     Vegas, the government submits that these defendants, if placed on pretrial release, would return
11
     to rioting, destroying property, and endangering others.
12
            The government submits that the defendants failed to meet their burden of production to
13
     rebut the presumption that their release does not pose a danger to any person or the ommunity.
14
     The only evidence produced by the defendants to support their release was self-proclaimed,
15
     unverified family support and family ties to the community. None of these arguments
16
     addresses concerns regarding the nature and seriousness of the danger to the victims, any
17
     person, or the community. Therefore, the defendants have not met their burden of production
18
     to rebut the presumption to show by clear and convincing evidence that there is not a danger to
19
     the community.
20
                                          V.     CONCLUSION
21
            The defendants have failed to meet their burden, as the facts demonstrate by clear and
22
     convincing evidence that no condition or combination of conditions can be fashioned to
23
     combat the nature and seriousness of the danger that defendants’ release would pose to any
24


                                                     10
     Case 2:20-cr-00126-APG-VCF Document 12 Filed 06/07/20 Page 11 of 11



 1   person or the community. While the defendants spend considerable time arguing about ties to

 2   the community or a place to reside in their effort to rebut the presumption related to risk of

 3   flight, almost none of these claims were verified by Pre-Trial. Additionally the defendants

 4   offered no evidence or argument to show that they are not a danger to the community. Absent

 5   this evidence, defendants have not met their burden of production. At the detention hearing,

 6   all three proffered solely that they are long-time residents of Las Vegas and have family support.

 7   When considering all four factors under the Bail Reform Act, and the how heavily the first,

 8   second, and fourth factors weigh in favor of detention, Defendants’ conclusory arguments are

 9   insufficient to overcome the overwhelming evidence showing that the defendants are a danger

10   to the community such that no release condition or combination of conditions can adequately

11   safeguard against the risk posed by release.

12          The United States therefore, respectfully asks this Court to overrule the Magistrate’s

13   order releasing the defendants pending trial and order them detained.

14          DATED this 7th day of June, 2020.

15

16                                                        Respectfully submitted,
17
                                                          NICHOLAS A. TRUTANICH
18                                                        United States Attorney
19                                                        /s/ Stephanie N. Ihler________
                                                          STEPHANIE N. IHLER
20                                                        Assistant United States Attorney
21

22

23

24


                                                     11
